Citation Nr: 1746358	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-29 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for anxiety disorder, not otherwise specified (NOS).

2.  Entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder, NOS, to include posttraumatic stress disorder (PTSD). 

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder as secondary to service-connected total right hip replacement and, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2010 and July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  

By decision below, service connection for anxiety disorder, NOS, is granted and the previously denied claim for service connection for a low back disorder is reopened.  The reopened and remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his diagnosed anxiety disorder, NOS, is etiologically related to his military service. 

2.  In a final decision issued in September 2007, the RO denied service connection for a low back disorder.   

3.  Evidence added to the record since the final September 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for anxiety disorder, NOS, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The September 2007 decision that denied service connection for a low back disorder is final.  38 U.S.C.A § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R.      §§ 3.104, 3.156, 20.302, 20.1103 (2007) [(2016)]. 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for anxiety disorder, NOS, and reopen the previously denied claim of entitlement to service connection for a low back disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the claim for service connection for a low back disorder is deferred pending additional development consistent with the VCAA. 



I.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the record reflects the Veteran has a current diagnosis of anxiety disorder, NOS.  See October 2012 VA examination; VA treatment records.  Furthermore, he has documented service in the Republic of Vietnam from 1966 to 1967, and has reported fear of hostile military or terrorist activity coincident with such service.  In this regard, he has reported that was exposed to firefights at the perimeter of the base, and received incoming mortar attacks and enemy fire while stationed in DaNang.  In a service connection claim, the Board must give due consideration to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence. Thus, the Board acknowledges that the Veteran experienced fear of hostile military or terrorist activity by virtue of exposure to incoming fire coincident with his service in Vietnam.  38 U.S.C.A. 
§  1154(a).

Furthermore, at an October 2012 VA examination, the examiner diagnosed anxiety disorder, NOS, and opined that such clearly (i.e., more likely than not) appeared related to his fear of hostile military activity, to include from his experiences in Vietnam.  There is no medical opinion to the contrary.  

Therefore, the Board resolves all doubt in favor of the Veteran and finds that his diagnosed anxiety disorder, NOS, is etiologically related to his military service.  Consequently, service connection for such disorder is warranted.

II.  Application to Reopen a Previously Denied Claim 

The Veteran's original claim for service connection for a low back disorder was denied in a September 2007 rating decision, and he was notified of the decision and his appeal rights later that month.  He did not enter a notice of disagreement with such decision.  Furthermore, no additional evidence was received within one year of the issuance of the September 2007 rating decision, and no relevant service department records were subsequently received.  In this regard, the Board notes that, in July 2014, service department records detailing the Veteran's unit's actions in Vietnam were received; however, such are irrelevant to his claim for service connection for a low back disorder.  Therefore, the September 2007 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R.      §§ 3.104, 3.156, 20.302, 20.1103 (2007) [(2016)]; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Of record at the time of the September 2007 rating decision, the Veteran's service treatment records, post-service private medical records, and a June 1993 VA examination report.  In such decision, the AOJ determined that there was no evidence that showed that a low back disorder was incurred in or aggravated by military service, or is related to a service-connected disability.  In this regard, such reflects that the Veteran had claimed entitlement to service connection for a low back disorder as secondary to a right hip disorder, which was likewise denied in such rating decision. 

However, since the issuance of the September 2007 rating decision, service connection for a total right hip replacement has been granted.  Further, additional evidence received since such time includes private treatment records reflecting: (1) the Veteran's complaints of low back pain; (2) diagnoses of sacroiliitis, herniated discs, and degenerative changes of the lower lumbar spine; (3) diagnoses of right hip deep vein thrombosis and right hip posttraumatic degenerative joint disease that lead to a total right hip replacement in February 1996 and revision in December 2010; and (4) a May 2011 VA examination with an addendum opinion rendered in November 2012; and testimony from the Veteran during the June 2017 Board hearing.  

The Board finds that the evidence added to the record since the final September 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable probability of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.  In this regard, at the June 2017 Board hearing, the Veteran testified that his lower back pain began shortly before his total right hip replacement in 1996 as his pelvic was tilted and caused him more wear and tear on his right side.  He also indicated that his altered gait and the difference in the length of his legs due to his hip surgeries had caused him put more pressure on his back.  Here, the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Consequently, pursuant to Justus, the Board presumes as credible the Veteran's descriptions regarding his back pain in relation to his right hip disability.  Such assertions contain greater detail than those previously submitted, and are not entirely redundant of the statements of record at the time of the prior final decision.  Additionally, while the Veteran's claim for service connection for a low back disorder was previously denied on a secondary basis as his right hip disorder was not service-connected, service connection for such disability has subsequently been established.  Moreover, while the May 2011 VA examiner found that it was less likely than not that the Veteran's low back disorder was related to his right hip disorder, but rather due to natural age progression, the November 2012 addendum opinion rendered by the same VA examiner reflected that, due to the Veteran's multiple surgeries on his right hip with abnormal gait, it was at least as likely as not that his back disorder was related to his total right hip replacement.   Therefore, the Board finds that the evidence received since the September 2007 rating decision is not cumulative or redundant of the evidence previously considered and raises reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received in order to reopen the claim of entitlement to service connection for a low back disorder.


ORDER

Service connection for anxiety disorder, NOS, is granted.

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened; the appeal is granted to this extent only. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Acquired Psychiatric Disorder Other Than Anxiety Disorder, NOS, to include PTSD 

The Veteran claims that he developed an acquired psychiatric disorder other than anxiety disorder, NOS, to include PTSD, due to his experiences in service, to specifically include his fear of hostile military or terrorist activity while stationed in Vietnam.  

The Board notes that the AOJ conceded that the Veteran's assignment in Vietnam resulted in fear of hostile military or terrorist activity coincident with such service.  However, there is conflicting evidence of record with respect to whether the Veteran meets the DSM-IV or DSM-5 diagnostic criteria for PTSD based on such stressor. 

On VA examination in October 2012, other than anxiety disorder, NOS, the examiner diagnosed major depression.  However, she found that the Veteran did not meet the full criteria for PTSD as he did not have sufficient avoidance and numbing symptoms that were trauma-related  to meet the criteria for such disorder.  The examiner further reported that the Veteran's depression appeared to be a separate diagnosis with a separate onset and was related to both financial difficulties and to interpersonal issues with his family of origin and his marriage.  While such opinion adequately addresses the etiology of the Veteran's depression, there remains a question as to whether he has PTSD related to his military service. 

In this regard, in support of her determination that the Veteran did not meet the criteria for a diagnosis of PTSD, the examiner indicated that the Veteran completed the MMPI2, PCL, Mississippi Scale, BDI2, and BAI.  Here, she noted that the Veteran scored well above the cut-off for PTSD on the PCL, and above the mean for Vietnam veterans on the Mississippi Scale.  She reported that the Veteran's MMPI2 profile was highly elevated and suggested that he over-reported symptoms particularly on the second half of the test.  The examiner further indicated that, given the Veteran's high level of over-responding on the second half of the MMPI2, his responses to the other measures, completed immediately afterwards, may have also been over-reported.  The examiner concluded that many of the Veteran's symptoms of PTSD overlapped with symptoms of depression; some of which (numbing, loss of interest, and concentration difficulties) were able to be clarified during the interview as unrelated to the Veteran's trauma.  

However, the October 2012 VA examiner did not consider, or address, the prior diagnoses of PTSD.  Here, a June 2010 VA treatment record indicated an impression of PTSD, and a July 2010 VA treatment record indicated an assessment of PTSD.  VA treatment records dated in October and November 2010; and March, May, June, July, September, October and November 2011 noted an assessment of PTSD.  A March 2012 VA treatment record noted an assessment of PTSD, baseline.  An April 2012 VA treatment record noted an assessment of PTSD.  Private treatment records dated in October, November, and  December 2011; and January and February 2012 revealed that the Veteran underwent twelve sessions of cognitive processing therapy for PTSD.  Additionally, private treatment records dated in June 2012 indicated an assessment of PTSD.  

Furthermore, subsequent diagnoses of PTSD are now of record.  In this regard, VA treatment records dated in February, May, and November 2015; and February 2016 reported an assessment of PTSD, chronic, mild.  VA treatment records dated in September, October, and November 2013; and June and September 2014 reported an assessment of PTSD, chronic.  A July 2013 VA treatment record indicated an assessment of anxiety disorder, NOS, versus PTSD.  In addition, a March 2016 VA treatment record indicated an assessment of PTSD, chronic, mild.  A March 2017 VA treatment record revealed a positive PTSD screen.  VA treatment records dated in July 2017 revealed a diagnosis of PTSD; and an August 2017 VA treatment record revealed an impression of PTSD. 

Moreover, in support of his claim, the Veteran submitted a June 2017 private treatment letter prepared by T.G., LISW, which indicated that after an assessment, the Veteran was identified as experiencing symptoms related to PTSD, including intrusive thoughts, anxiety, sleep disruptions, nightmares, and avoidance of trauma-related cues.  T.G. further indicated that the Veteran experienced a decreased sense of trust and safety, and increased anger/irritability.  After describing the Veteran's trauma experiences in Vietnam, T.G. concluded that the Veteran had attended counseling since 2009 to help him manage the effects of combat and his trauma.  In this regard, although T.G. generally appears to associate symptoms of PTSD to service, no supporting rationale for the opinion was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weight against contrary opinions").  

Given the conflicting evidence regarding whether the Veteran meets the diagnostic criteria for PTSD, the evidentiary record does not contain an adequate opinion that addresses whether the Veteran's acknowledged stressor is adequate to support such a diagnosis.  Therefore, the Board finds that an addendum opinion is needed to address such matter.  

Low Back Disorder 

As an initial matter, the Board notes that the evidence does not show, and the Veteran does not contend, that his low back disorder had its onset during service, or within one year of his service discharge, or is otherwise related to any aspect of his military service.  The Veteran also does not contend that he had a continuity of symptoms related to such disorder since service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Rather, the Veteran contends that his low back disorder is caused or aggravated by his service-connected total right hip replacement.  

In this regard, as noted previously, the May 2011/November 2012 VA examiner offered conflicting opinions regarding the relationship between the Veteran's low back disorder and his service-connected total right hip replacement.  In May 2011, the VA examiner opined that it was less likely than not that the Veteran's low back disorder was related to his right hip disorder, but was rather due to natural age progression.  However, in November 2012, the same VA examiner opined that, due to the Veteran's multiple surgeries on his right hip with abnormal gait, it was at least as likely as not that his low back disorder was related to his total right hip replacement.  Here, while the examiner offered a positive opinion regarding the relationship between the Veteran's low back disorder and his service-connected total right hip replacement, the Board cannot rely on such opinion to grant service connection for the Veteran's low back disorder as there is no rationale accompanying it.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, such opinion does not address whether the Veteran's service-connected total right hip replacement aggravated his low back disorder.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).   Similarly, the May 2011 addendum opinion did not include a rationale or address the aggravation prong of secondary service connection.   See Nieves-Rodriguez, supra; Stefl, supra; El Amin, supra.  

Therefore, based on the foregoing, the Board finds that a remand is necessary in order to obtain an addendum opinion that adequately addresses the relationship between the Veteran's low back disorder and his service-connected total right hip replacement. 

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the October 2012 mental health examination.  The record, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  If the October 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

(A)   State whether the Veteran meets the DSM-IV or DSM-5 criteria for a diagnosis of PTSD since shortly before, at the time of, or during the pendency of the May 2012 claim (even if currently asymptomatic or resolved). 

(B)  If the examiner determines that the Veteran does not meet the diagnostic criteria for PTSD, please provide a detailed explanation as to the basis for such determination that takes into account the diagnoses of PTSD rendered in the remainder of the record, to include the VA and private treatment records, and T.G., LISW's June 2017 letter. 

(C)  If the Veteran has been diagnosed with PTSD at any point pertinent to his claim, even if such has since resolved, the examiner should clearly indicate whether such is the result of the Veteran's fear of hostile military or terrorist activity coincident with his service in Vietnam.

The examiner's report must include a complete rationale for all opinions expressed

2.  Return the record to the VA examiner who conducted the May 2011 examination and rendered the November 2012 addendum opinion.  The record, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  If the May 2011/ November 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the record:

(A)  Identify all current low back disorders. 

(B)  For each diagnosed low back disorder, please offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such is caused OR aggravated by the Veteran's service-connected total right hip replacement?  If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

The examiner is notified that findings of "not due to," "not caused by," and "not related to" are insufficient to address the question of aggravation. 

In offering such opinions, the examiner should consider the Veteran's report that his lower back pain began shortly before his total right hip replacement in 1996 as his pelvic was tilted and caused him more wear and tear on his right side, and his contention that his altered gait and the difference in the length of his legs due to his hip surgeries had caused him put more pressure on his back.  

The examiner's report must include a complete rationale for all opinions expressed. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include evidence received since the April 2017 supplemental statements of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


